Bob. otjaNto, los únicos errores que han sido señalados por el apelante en este caso son los siguientes:
(1) Que la Corte de Distrito de Ponce cometió grave error al resolver que el demandado había adquirido la finca por donación de su causante Francisco Serrano.
(2) Que la Corte de Distrito de Ponce cometió grave error al resolver que el demandado Francisco Serrano había poseído quieta, pública y pacíficamente, y en concepto de dueño, la finca en litigio por más de treinta años.
(3) Que la Corte de Distrito de Ponce cometió grave error en la apreciación de la prueba declarando sin lugar la demanda.
Bou cuanto, entendemos que en el resultado de este caso la corte inferior hizo justicia substancial.
Pob cuanto, las cuestiones legales presentadas fueron todas sometidas a la corte a quo y resueltas por ésta en sen-tido adverso a la contención del apelante en relación con su aplicación a los hechos envueltos.
Pob cuanto, el apelante no ha citado en su alegato ni en su informe oral en el acto de la vista ante esta corte juris-prudencia alguna ni aducido argumentos suficientes para destruir la fuerte presunción que existe en favor de la sen-tencia apelada.
Visto el caso de Durkin v. Serrano, 28 D. P. R. 616, y el de Arroyo v. Bruno, 23 D. P. R. 814.
Por Tanto, se confirma la sentencia dictada por la corte distrito en julio 15, 1921.